UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-6042



JAMES F. JOHNSON,

                                              Plaintiff - Appellant,

          versus

JOHN ASHCROFT; KATHLEEN HAWK-SAWYER, Director,
Federal Bureau of Prisons; EDWARD CARTWIGHT,
Unit Manager, FCI Estill; HENRY LUSK, Culinary
Supervisor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Patrick Michael Duffy, District
Judge. (CA-02-2881-0)


Submitted:   March 20, 2003                 Decided:   March 27, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James F. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James F. Johnson appeals from the district court’s order

dismissing without prejudice his civil rights action after he

failed to comply with an order of the magistrate judge, requiring

service of defendants in compliance with Fed. R. Civ. P. 4(i) and

answer special interrogatories by the court.   We have reviewed the

record and find no reversible error.   See Johnson v. Ashcroft, No.

CA-02-2881-0 (D.S.C. Oct. 24, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2